EXAMINER'S AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Swehla on 04 March 2021.

The application has been amended as follows: 

1. (Currently Amended) A method of media content distribution for a multi- channel content distribution system, the method comprising: 

detecting, by the video handling system, at least one metric of the content item as a function of time; 
qualifying, by the video handling system, the content item based at least in part on viewership data, the qualifying to yield a qualification result for the content item, where the qualification result corresponds to a viewership score specified for a geolocation; 
implementing load-balancing rules to take action based at least in part on the qualifying at least partially by: 
ranking, by the video handling system, the content item with respect to a plurality of content items based at least in part on the viewership score specified for the geolocation; 
based at least in part on the ranking, executing, by the video handling system, sampling logic to determine a first bit rate of the content item based at least in part on a size of the content item and/or estimating the first bit rate from one or more sample bit rates taken during transmission of at least a portion of the content item; 
using the determined first bit rate to make one or more adjustments of one or more upcoming scenes within a program in accordance with the load-balancing rules responsive to one or more detections of one or more changes in one or more current bandwidths, the one or more adjustments comprising adjusting encoding of at least part of the content item by at least one encoder of the video handling system to encode at 
causing transmitting, by a transmitter that is downstream from the at least one encoder, at least the part of the content item after the content item is encoded with the second bit rate.

2. (Currently Amended) The method of media content distribution for the multi-channel content distribution system of claim 1, the method further comprising: 
calculating, by the video handling system, a bandwidth metric of at least one channel component of the set of one or more channel components for delivery of the media; and 


8. (Currently Amended) A system for multi-channel media content distribution, the system comprising: 
a load-balancing encoding controller communicatively coupled to an encoding pool of encoders, the load-balancing encoding controller configured to perform: 
receiving a content item, the content item comprising video data and corresponding to media for delivery to a plurality of television receivers via a set of one or more channel components; 

qualifying the content item based at least in part on viewership data, the qualifying to yield a qualification result for the content item, where the qualification result corresponds to a viewership score specified for a geolocation; 
implementing load-balancing rules to take action based at least in part on the qualifying at least partially by: 
ranking the content item with respect to a plurality of content items based at least in part on the viewership score specified for the geolocation; 
based at least in part on the ranking, executing sampling logic to determine a first bit rate of the content item based at least in part on a size of the content item and/or estimating the first bit rate from one or more sample bit rates taken during transmission of at least a portion of the content item; 
using the determined first bit rate to make one or more adjustments of one or more upcoming scenes within a program in accordance with the load-balancing rules responsive to one or more detections of one or more changes in one or more current bandwidths, the one or more adjustments comprising adjusting encoding of at least part of the content item by at least one encoder to encode at least the part of the content item with a second bit rate at least partially by causing encoding, by the at least one encoder, at least the part of the content item with an intra-program adjustment so that at least the part of the content item is encoded with the second bit rate; and 
causing transmitting, by a transmitter that is downstream from the at least one encoder, at least the part of the content item after the content item is encoded with the second bit rate.

9. (Currently Amended) The system for multi-channel media content distribution of claim 8, the load-balancing encoding controller further configured to perform:
calculating a bandwidth metric of at least one channel component of the set of one or more channel components for delivery of the media; and


15. (Currently Amended) One or more non-transitory, processor-readable media storing instructions that, when executed by one or more processing devices, cause the one or more processing devices to perform: 
receiving a content item, the content item comprising video data and corresponding to media for delivery to a plurality of television receivers via a set of one or more channel components; 
detecting at least one metric of the content item as a function of time; 
qualifying the content item based at least in part on viewership data, the qualifying to yield a qualification result for the content item, where the qualification result corresponds to a viewership score specified for a geolocation; 
implementing load-balancing rules to take action based at least in part on the qualifying at least partially by: 
ranking the content item with respect to a plurality of content items based at least in part on the viewership score specified for the geolocation; 

using the determined first bit rate to make one or more adjustments of one or more upcoming scenes within a program in accordance with the load-balancing rules responsive to one or more detections of one or more changes in one or more current bandwidths, the one or more adjustments comprising adjusting encoding of at least part of the content item by at least one encoder to encode at least the part of the content item with a second bit rate at least partially by causing encoding, by the at least one encoder, at least the part of the content item with an intra-program adjustment so that at least the part of the content item is encoded with the second bit rate; and 
causing transmitting, by a transmitter that is downstream from the at least one encoder, at least the part of the content item after the content item is encoded with the second bit rate.

16. (Currently Amended) The one or more non-transitory, processor-readable media of claim 15, the instructions to further cause the one or more processing devices to perform: 
calculating a bandwidth metric of at least one channel component of the set of one or more channel components for delivery of the media; and


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose the combination of features as claimed and arranged by applicant when read in light of the specification.  In this case, the allowance is based on the combination of the limitations in each independent claim and not on any single limitation.
In this case, the cited references—Truax, Kunisetty, Slater, Forman, and Carmichael—do not singly or in an obvious combination teach the combination of limitations in each respective independent claim.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koupsin et al. (US 20170048558) – Koupsin discloses estimating the current capacity of the channel and transcoding the bit rate or resolution of the video based on the capacity (Para. 44).

Pichon et al. (US 2018/0184146) – Pichon discloses adjusting the number of encoders assigned to a channel and adjusting the bit-rate of the channel based on current consumption (Para. 49, 50).

Schlack et al. (US 2010/0299552) – Schlack discloses a system wherein the bandwidth of a video session may be adjusted based on high/low viewership (Para. 38).

However, the references do not singly or in an obvious combination teach the combination of limitations in each respective independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





04 March 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498